DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to amendments filed 05/09/2022 wherein claims 1 – 2, 5-11, 14-17, and 20-26 are pending and ready for examination.  
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 

RemarksApplicant Asserts:   Claims 1-2, 5-11, 14-17 and 20-26 are pending in the application. Claims 1, 5, 10, 14, 16, and 20 are amended. Support for the amendments may be found at least in
claim 5 and paragraphs [0029] of the originally filed application. No new matter is
believed to be introduced by this submission. After entry of this response, claims 1, 5-
11, 14-17, and 21-26 will be pending.Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application for Thincloud Mesh Access Point and internet of things device onboarding.   As an initial matter, applicant has amended the independent claims to cite in part:
 … (i) based in part on a current set of environmental conditions at a location of the wireless device at a time of an installation attempt of the wireless device and (ii) comprises a reset pattern;
Applicant representative alleges support for the “reset pattern” in claim 5 and instant location [0029].  For ease of reference, the relevant portion of location [0029] has been copied here:
… Additionally, in some embodiments, a virtual reset button can be provided on the interface 234 of the user device 120. For example, as described below, a user can press the reset button 230 in a particular pattern (e.g., number of presses, duration of presses, and/or frequency of presses) and input the same pattern with the virtual reset button on the interface 234 to provide a seed that can be used for generating a set of credentials for device onboarding of wireless device 110. [Emphasis added by Examiner]

Here, the Examiner finds the amendment to the claims to lack support because the amendments do not include what device/action is being patterned. The instant disclosure indicates that the device/action being patterned is a reset button 230, and those actions include the number, duration and/or frequency of presses.  Claims 1, 10, and 16 do not indicate what is being patterned and as such, renders the claims as indefinite. 

Claim Rejections - 35 USC § 103
Applicant Asserts: Regarding claim 1, Applicant submits Spencer and Lee, whether considered
alone or in combination, do not teach or suggest at least “the second set of dynamically
generated information ... comprises a reset pattern,” as recited in amended claim 1.
Claim 1 is amended, in part, to incorporate similar subject matter from claim 5.
7, and 21-26 will be pending. The Examiner considers the extracted data to allegedly correspond to the “second set of dynamically generated information” in claim 1, Applicant respectfully submits Spencer is silent regarding the extracted data including “a reset pattern” as recited in claim 1. Further, Applicant submits Lee also fails to teach or suggest the aforementioned features in claim 1.
Examiner Response:  Per Claims 1 and 5, the Examiner finds the amendment to the claims lack support.  The amendments do not include what device/action is being patterned. The instant disclosure indicates that the device/action being patterned is a reset button 230, and those actions can include the number, duration and/or frequency of presses.  No identification of the device/action being patterned is present in the claims which leaves the Examiner indefinite as specifically is being the object of the pattern or analysis.  While the specification cites a reset button the Examiner cannot be read the reset button into the claims.  Claim 5 previously solved this problem by citing that the reset button is the device/action being patterned, but Claim 5 has been amended in the manner of the independent claims, thus rendering the claim indefinite.    

Applicant Asserts:  Regarding claim 10, for similar reasons noted above with regard to claim 1,
Applicant submits Spencer and Lee, alone or in combination, do not teach or suggest
“the second set of dynamically generated information ... comprises a reset pattern,” as
recited in claim 10. For at least these reasons, Applicant submits independent claim 10 and its
dependents are allowable and respectfully requests withdrawal of this rejection with
respect to these claims.

Examiner Response:  Respectfully, the Examiner has to maintain the prior art rejection of claim 10 because the Spencer teaches “the second set of dynamically generated information and this comprises a reset pattern at the cited location [0202] because:
1.  Extracted data, by definition, secondary data or it could not have been extracted.
2.  Only one element is required to be monitored in order to extract a pattern.  In this case, the extracted element is the frequency of clearing the data.
3.  Instant specification [0029] includes frequency as one of the elements that can monitored for a press pattern (e.g. optionally how long it has been ‘there’). 

It is at least for the above reasons that the Examiner maintains the previous prior art rejection of 
Claim 10.

Applicant Asserts: Regarding claim 16, for similar reasons noted above with regard to claim 1,
Applicant submits Spencer and Lee, alone or in combination, do not teach or suggest
“the second set of dynamically generated information ... comprises a reset pattern,” as
recited in claim 16. For at least these reasons, Applicant submits independent claim 16 and its
dependents are allowable and respectfully requests withdrawal of this rejection with
respect to these claims.

Examiner Response:  As previously mentioned in Examiner Response to claim 1 above applies here for claim 16, applicant amends to a feature that the Examiner believes lacks support. Regarding the second set of dynamically generated information argument the Examiner refers applicant representative to the response for Claim 10 as applicable here for claim 16.
 Respectfully, the rejection is maintained.
 
Applicant Asserts: Claims 7 and 21 stand rejected under 35 U.S.C. 103 as allegedly being
unpatentable over Spencer and Lee, in view of Pulitzer et al. (U.S. 2019/0378624 A1).
Applicant respectfully traverses this rejection. The rejection to claims 7 and 21 incorporates the rejection to independent claims 1 and 10 over Spencer in view of Lee. As stated above, the rejection to independent claims 1 and 10 is believed to be overcome. Accordingly, the rejection to claim 7 is also believed to be overcome. Therefore, the withdrawal of the rejection to this claim is respectfully requested.

Examiner Response:  As previously mentioned in Examiner Response to claim 1 above, applicant amends to a feature that the Examiner believes lacks support.  The Examiner in mapping claim 5 to spencer cited the frequency by which the metadata is cleared as the metadata that is patterned. The prior art of record Spencer at [0074] clearly indicates the use of a graphical user interface as the means by which the user interacts with the Access Manager module and thereby the user interface includes buttons or icons for said user interaction.
 Respectfully, the rejection is maintained.

Claim Rejections - 35 USC § 112
Claims 1, 10, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
reset pattern:  Claims 1, 10, and 16 cite in part… (i) based in part on a current set of environmental conditions at a location of the wireless device at a time of an installation attempt of the wireless device and (ii) comprises a reset pattern.  There is no support for a “reset pattern”.  Rather, the disclosure to include claim 5, incorporates a reset button as the object to be patterned.  Lacking the object that the claim amendment is directed to introduces new matter into the claims that is not supported by the written description.  The Examiner notes that applicant amended original claim 5 in a manner that is not supported by the specification and hence constitutes new matter.  The dependent claims that further limit Claims 1, 10, and 16 are also rejected by virtue of their dependency.
receiving reset pattern: Claims 1, 10, and 16 cite in part…wherein generating the set of credentials receiving the reset pattern via a user interface of the first computing device. There is no support for a receiving the reset pattern via a user interface of the first computing device.  The instant specification does not disclose any “reset pattern” as a standalone piece of metadata but instead discloses a reset button press pattern. A reset button press pattern is not the same as a press pattern, as the action of pressing the button may not be directed to resetting or reinitiating an activity. Therefore, claims 1, 10, and 16 are rejected as to the lack of support in the disclosure.  The dependent claims that further limit Claims 1, 10, and 16 are also rejected by virtue of their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8-11, 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer; Ron et al, US 20200162890 A1, May 21, 2020, hereafter referred to as Spencer, in view of Lee; Felix C.P. et al US  20190166118 A1, May, 30, 2019, hereafter referred to as Lee.

           As to claim 1, Spencer teaches a computer-implemented method - Spencer [0023] FIG. 3 is a flow diagram depicting a method of registering a user and a remote device for access to the system of FIG. 1, comprising:
          determining, by the first computing device, an onboarding algorithm to use for onboarding a wireless device - Spencer [0128] … when a user registers while accessing the hotspot network, through a browser-based or browser-challenged remote device 102, the network access module 106, or access point 108 recognizes that the remote device 102 is scanning for a network connection, the access point 108 redirects all unauthenticated remote devices to an intercept page for authentication. Here, the claimed ‘first computing device’ is taught by Spencer as ‘remote device 102’ whereas the claimed ‘onboarding algorithm’ is taught by Spencer as ‘network access module 106.  The instant specification discloses that the algorithm may be the same [0041] which facilitates a challenge for credentials to onboard the wireless device.  The network access module 106 functions to facilitate challenges to wireless devices seeking to establish a service relationship);
         determining, by the first computing device, based on the onboarding algorithm, a first set of predefined information - Spencer [0127] The user selects whether to login or create a new account at step 324, depending on whether the user has previously set up an account..  Here, the claimed ‘predefined information’ is taught by Spencer as ‘login’ because a prior registration event has occurred that recorded basic information) and a second set of dynamically generated information to use as inputs to the onboarding algorithm - Spencer [0143] …the advanced authentication methods can allow differentiated authorization based on …, location, time of day, service providers, payment, purchase of related products, service contracts.  Here, the claimed ‘dynamic generated information’ is taught by Spencer as ‘location’ or ‘time of day’.  The claimed ‘onboarding algorithm’ is suggested by Spencer as ‘advanced authentication methods’ because the onboarding would require additional steps to authenticate the new device);
          generating, by the first computing device, via the onboarding algorithm, a set of credentials based on using the first set of predefined information and the second set of dynamically generated information as the inputs to the onboarding algorithm – Spencer [0180] The database determines what service profile the user has access to through the current remote device the user is using at step 422. The process …selects the appropriate service credentials and restrictions at step 428, and sends that information through the network interface at step 430.  Here, the claimed ‘credentials’ is suggested by Spencer as ‘service credentials’ because they allow or restrict certain resources.  The Examiner interprets broadly the claimed ‘based on’ to be the supplied data to include dynamic location data and static data such as password to the access module 106); wherein generating the set of credentials receiving the reset pattern via a user interface of the first computing device – Spencer [0038] FIGS. 17A and 17B are exemplary graphical user interfaces providing a real-time dashboard of device and visit-related data in respect of multiple hotspots operated by a common hotspot operator, and in respect of a single hotspot,; and 
         using, by the first computing device, the set of credentials to secure a connection for onboarding the wireless
device – Spencer [0130] the browser automatically proceeds to the user's home page at step 312, which displays the user's remote device registration, service summary, and account verification 318. The user can choose to connect to the available services or logout of the system at step 320.  SPENCER SUGGESTS wherein the second set of dynamically generated information is based in part on a current set of environmental conditions at a location of the wireless device at a time of an installation attempt of the wireless device – Spencer [0112] … The SAAM can further be configured to authenticate and authorize users, remote devices, or combinations thereof based on service provider information, such as promotional use information, location information, time information, or other information.  Here, the claimed ‘environmental condition’ is taught by Spencer as ‘location information’ whereas the claimed ‘installation attempt’ is taught by Spencer as ‘SAAM’ because at installation the authentication and authorization managers are needed), and comprises a reset pattern – Spencer [0202] …the extracted data can be used to recognize and thus track devices over time at different locations, and can also be used to generate and maintain an in-memory map of where each recognized device is, and optionally how long it has been there.  Here, the claimed ‘dynamically generated information’ is taught by Spencer as ‘extracted data’ because it is tracked over time whereas the claimed ‘reset press pattern’ is taught by Spencer as ‘how long it has been there’ because the length of time is metadata describing the extracted data removed by resetting the data space.  Instant specification at [0029] discloses “and/or frequency of the presses” which is interpreted by the Examiner as removing the data once the button has been pressed causing a refreshing of the dataspace) HOWEVER IN AN ANALAGOUS ART LEE TEACHES  wherein the second set of dynamically generated information is based in part on a current set of environmental conditions at a location of the wireless device at a time of an installation attempt of the wireless device - Lee [0028] While the authentication image is displayed at portal 302, a user 102 may be prompted to execute authentication application 108 and scan the authentication image 304 using a camera associated with mobile device 106. Once the authentication image 304 is recognized by authentication application 108, portal 302 is configured to generate a transaction ID. Here the claimed ‘dynamically generated’ is taught by Lee as ‘scan’ because the scan generates biometric data.  The claimed ‘current set of environmental conditions’ is taught by Lee as ‘using a camera associated with mobile device’ because a fingerprint biometric reader [Lee 0018] transmits the biometric in real-time.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Spencer access module 106 logic to provide for two-factor input for credential creation in the form of recognizable sets of static or dynamic data.  Lee generates the two types of data to include template data.    Spencer would be motivated to consider Lee to enhance device detection, recognition, and visit profiling as taught by Spencer at location [0004]).

            As to claim 2, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein the first set of predefined information comprises at least one of: a device name of the wireless device, a manufacturer of the wireless device, a media access control (MAC) address of the wireless device, and a serial number of the wireless device – Spencer [0051]… Remote device information can be indicative of inherent characteristics of the remote device, such as a MAC address, or can be other information stored on the remote device for identification thereof).

               As to claim 3 (cancelled)
               As to claim 4, (cancelled)

           As to claim 5, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein the second set of dynamically generated information comprises at least one of: information associated with the location of the wireless device, a reset button press pattern, and information from a communication frame – Spencer [0202] …the extracted data can be used to recognize and thus track devices over time at different locations, and can also be used to generate and maintain an in-memory map of where each recognized device is, and optionally how long it has been there.  Here, the claimed ‘dynamically generated information’ is taught by Spencer as ‘extracted data’ because it is tracked over time whereas the claimed ‘reset press pattern’ is taught by Spencer as ‘how long it has been there’ because the length of time is metadata describing the extracted data removed by resetting the data space.  Instant specification at [0029] discloses “and/or frequency of the presses” which is interpreted by the Examiner as removing the data once the button has been pressed causing a refreshing of the dataspace).

           As to claim 6, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein determining the onboarding algorithm comprises:
          determining identifying information of the wireless device – Spencer [0128] An intercept page is a webpage that receives user login input. While the user attempts to access the network by logging in using the intercept page, the network access module 106, or the gateway 110 thereof (FIG. 2C) stores information from the user and the remote device being used, for example, but not limited to, user name, password, MAC address, browser type, cookie information); transmitting a request for the onboarding algorithm to a second computing device, the request comprising the identifying information – Spencer [0079 and 0134] since at ’79 With reference to FIGS. 1 and 2C, and in accordance with some embodiments of the invention, the network access module 106 of the system 10 comprises a wireless access point (WAP) 108 and a gateway 110 since at ‘134 when a user enters a hotspot area with a browser-based or browser-challenged remote device 102, after the user has created a registered account in the system 10  Here, the claimed ‘transmitting’ is taught by Spencer as ‘created registered account’ whereas the claimed ‘second computing device’ is taught by Spencer as ‘network access module 106.  The module contains access point 108’); and
           receiving, in response to the request, (i) an indication of the onboarding algorithm from the second computing device or (ii) executable code of the onboarding algorithm from the second computing device – Spencer [0083] … the access point 108 sends an intercept page requiring the user to input their user name and password, or only their password, or other information that can be used to identify the user. Here, the claimed ‘indication’ is taught by Spencer as ‘intercept page’ because the page indicates onboarding algorithm requires further interaction).          

          As to claim 8, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein the set of credentials comprises at least one of: a service set identifier (SSID), a username, a password, and a basic service set identifier (BSSID) – Spencer [0153] …Using the MAC address, a lookup is done in the service access module 112 that stores the user and/or remote device information, to locate the account that the remote device belongs to where the account can contain the RADIUS credentials, for example, the username and password, required for NOC authentication).

            As to claim 9, the combination of Spencer and Lee teaches the computer-implemented method of claim 1, wherein using the set of credentials to secure the connection for onboarding the wireless device comprises performing at least one of an authentication procedure and an association procedure with the wireless device with the set of credentials – Spencer [0181] …The user's credentials in the RADIUS database are updated, and the rules of the service profile are associated with the credentials.

           As to claim 10, claim 10 is a computing device that is directed to the method of claim 1.  Therefore, claim 10 is rejected for the reasons as set forth in claim 1.  

          As to claim 11, claim 11 is a computing device that is directed to the method of claim 2.  Therefore, claim 11 is rejected for the reasons as set forth in claim 2.

          As to claim 12, (cancelled)
          As to claim 13, (cancelled)

          As to claim 14, claim 14 is a computing device that is directed to the method of claim 5.  Therefore, claim 14 is rejected for the reasons as set forth in claim 5.

          As to claim 15, claim 15 is a computing device that is directed to the method of claim 6.  Therefore, claim 15 is rejected for the reasons as set forth in claim 6.

          As to claim 16, claim 16 is a computer-readable medium comprising code that is directed to the method of claim 1.  Therefore, claim 16 is rejected for the reasons as set forth in claim 1.

           As to claim 17, claim 17 is a computer-readable medium comprising code that is directed to the method of claim 2.  Therefore, claim 17 is rejected for the reasons as set forth in claim 2.
             As to claim 18, (cancelled)
             As to claim 19, (cancelled)

           As to claim 20, claim 20 is a computer-readable medium comprising code that is directed to the method of claim 5.  Therefore, claim 20 is rejected for the reasons as set forth in claim 5.

          As to claim 22, claim 22 is a computing device that is directed to computer-implemented method of claim 8.  Therefore claim 22 is rejected for the reasons as set forth in claim 8.   

          As to claim 23, claim 23 is a non-transitory computer-readable storage medium that is directed to computer-implemented method of claim 6.  Therefore claim 23 is rejected for the reasons as set forth in claim 6.  

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer and Lee, in view of Pulitzer; Jovan Hutton et al, US 20190378624, December 12, 2019, hereafter referred to as Pulitzer.

           As to claim 7, the combination of Spencer and Lee teaches the computer-implemented method of claim 6.  THE COMBINATION OF SPENCER AND LEE DO NOT TEACH, wherein:
           determining the identifying information comprises capturing an image of a barcode located on the wireless device; and
          the identifying information comprises at least one of a release of the wireless device and a serial number of the wireless device, HOWEVER IN AN ANALAGOUS ART PULITZER TEACHES wherein:
           determining the identifying information comprises capturing an image of a barcode located on the wireless device – [0078] Pulitzer … Different embodiments of TID data stream 402 will have different sizes of character strings, or will not be character strings at all….this information is obtained when a user uses the mobile application to scans a barcode or image from the test product, or when the user inputs an identification code into the mobile application); and
          the identifying information comprises at least one of a release of the wireless device and a serial number of the wireless device – Pulitzer [0073] The data provided by the digital data package may also include the type, manufacture and serial number of the testing device 202, and a timestamp for when the capture device 210 captured the digital media.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the capture features of Pulitzer to ensure that the combination of Spencer and Lee has the entirety of options to identify user devices. Spencer would be motivated to consider Pulitzer to enhance device detection, recognition, and visit profiling as taught by Spencer at location [004]).

               As to claim 21, claim 21 is a computing device that is directed to the computer-implemented method of claim 7.  Therefore claim 21 is rejected for the reasons as set forth in claim 7.   

Examiner Note: Potential allowable subject matter (not in the clams). The Examiner finds instant locations [0029] and [0042] as having features that appear to be novel of the prior art of record.  Applicant is encouraged to review this section of the disclosure as it relates to what is being claimed.

             THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24917/21/2022

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491